Motion granted; Dismissed and Memorandum Opinion filed August 9, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00462-CR

                     TORY DEVON STEVENS, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 209th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1296406

                  MEMORANDUM OPINION

      Appellant entered a plea of guilty to forgery. On February 23, 2011, in
accordance with the terms of a plea bargain agreement with the State, the trial
court deferred a finding of guilt, placed appellant on community supervision for
three years, and assessed a $500 fine. The State subsequently moved to adjudicate
appellant’s guilt. Appellant entered a plea of true to the allegations in the motion.
As part of an agreement with the State on punishment, appellant signed a written
waiver of his right to appeal. On January 27, 2012, the trial court sentenced
appellant to confinement for six months in the State Jail Division of the Texas
Department of Criminal Justice and assessed a $500 fine. No motion for new trial
was filed. Appellant’s notice of appeal was not filed until May 4, 2016.1

      On July 13, 2016, the State filed a motion to dismiss this appeal, arguing the
notice of appeal is untimely and that appellant has no right to appeal. The motion is
granted.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Moreover, the trial court entered a certification of the defendant’s right to
appeal in which the court certified that this is a plea bargain case, and the
defendant has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s
certification is included in the record on appeal. See Tex. R. App. P. 25.2(d). The
record supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).

      Accordingly, the appeal is ordered dismissed.

                                        PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).


      1
        Appellant previously filed a notice appeal from this same judgment on December
6, 2013. On January 23, 2014, this court dismissed the appeal for want of jurisdiction.
Stevens v. State, No. 14-13-01108-CR, 2014 WL 265707 (Houston [14th] 2014, no pet.)
(mem. op. not designated for publication).

                                          2